DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered.

Claims 9-12, 14-19 and 21 are pending and under examination on the merit. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-12, 14-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Casida et al (6,689,357) in view of CN 101063120. 

Casida et al teach non-obligate predator bacterium Burkholderia casidae, which has biocontrol activity against a broad range of microorganisms, particularly microbial pathogens, substantially pure cultures of B. casidae (including variants), and methods for isolating and producing such substantially pure cultures, including B. casidae strain 2.2N (ATCC accession no. 55961) (See Summary).
It is disclosed that the said B. casidae is a naturally occurring, gram-negative soil bacterium (See Col. 5, lines 54-56). 
The disclosed biocontrol methods may be beneficially used to prevent or treat a wide variety of microbial diseases of plants. Including those caused by bacteria in Pseudomonas, Erwinia and Xanthomonas genera (See Col. 17, lines 49-65). 
spray- or freeze-dried cultures, cells (e.g., cell pastes), cell-free culture-filtrates, or cell- or culture-fractions. Spray drying can be performed at temperatures of 150 ºC to 200 ºC without loss of biocontrol activity (See Col. 15, lines 46-52).  
It is disclosed that after preparation of cell paste, it was diluted to about 28.5% solids and spray dried at a dried inlet temperature of 170 ºC and outlet temperature of about 100 ºC. The flow rate of the feedstock (i.e., cell paste) was approximately 85 ml per minute (See Col. 35, lines 35-45).  
Casida et al disclose inhibition of growth of tetrahymena pyriformis by                     B. casidae strain 2.2N. the data show that for 0 HR length of time the culture has 1.7x108 CFU/mL and for 12 HRs the value is 9.6x106 (See Table 21). 
It is also disclosed that test cultures were always assayed immediately following incubation and growth. However, antimicrobial compounds in the culture were stable for over 2 months storage, in a refrigerator (4ºC) or at room temperature, and their activity may be assayed at any time during that period (See Col. 29, lines 32-42).  
Casida et al do not teach maltodextrin as the spray dryer feed. This is well known in the art as shown by CN ‘120.

CN ‘120 teach a method of preparing Gram-negative bacterium microcapsule including choosing acacia gum, maltodextrin, β-cyclodextrin and carboxymethyl cellulose as wall material; sieving and domesticating Gram-negative bacterial liquid from earth oil polluted soil; using as core material; naming bacterial agent as barley sugar oligotrophy single cell bacteria; adopting spray drying method; preparing microcapsule eight months under the condition of 18-30 ºC; reaching the live bacteria magnitude order at 10/g; lengthening retention period largely (See abstract).  
The wall material and its mass ratio are gum arabic: maltodextrin: β-cyclodextrin: carboxymethyl cellulose 1:1-20:0.5-2:0.1-0.6, the core material is Gram-negative bacteria culture liquid, and the name of the bacterial agent is Maltotrophomonas. This bacterium is a non-fermentative, obligate aerobic gram-negative bacterium that does not form spores, and is widely distributed in various water sources, soils and plant root systems (See 2nd page 3rd para).
CN ‘120 teach that the method includes: preparing a colloidal solution of the mixture and adding 20ml-150ml culture medium bacterial solution, stirring well, spray drying tower inlet air temperature is 100 °C - 200 °C, material feed flow controlled at 6ml /min - 25ml /min, the outlet temperature is 45 °C - 70 °C. Under these conditions, spray-drying can be performed to obtain microcapsules having a particle size of 10 to 100 µm (See 2nd page, 4th para).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Casida et al in combination with that of CN ‘120 to arrive at the instant invention.
         One of ordinary skill in the art would have been motivated to do so because Casida et al teach a method of preparing a spray dried formulation comprising a gram- negative bacteria comprising spray drying the bacteria and a cell paste wherein the inlet temperature is from 150 ºC to 200 ºC and the outlet temperature is about 100 ºC, 
Accordingly, the claimed compositions are a natural modifications of Casida et al in view of CN ‘120’s teachings of the additive substrate being maltodextrin. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Casida et al (6,689,357) in view of CN 101063120 and Pressi et al (US 20130022580).

Casida et al and CN ‘120’s teaching are delineated above and incorporated herein. Casida et al lack a suggestion on the glycerol being the in the spray dryer feed. This is known in the art as shown by Pressi et al. 

Pressi et al teach a method of preparation of plant cell cultures.  Disclosed is a preparation of meristematic cells wherein said preparation preferably being a glycerol suspension or solution, a lyophilized substance, a dried substance or a spray-dried spray-drying of said cells or solution or suspension of said cells in glycerol (See [0033]). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Pressi et al with that of Casida et al and CN ‘120 to arrive at the instant invention. It would have been obvious to do because all references teach spray drying a cell culture to make microcapsule or powders of the said cell culture for immediate or future use. The said method of spray drying disclosed by the references includes combining the cell culture formulation with a spray drying formulation or feed. While Casida et al teach using substrate such as  galactose, glucose, mannitol, mannose, etc, and CN ‘120 disclose a combination of gum arabic: maltodextrin: β-cyclodextrin: carboxymethyl cellulose, Pressi et al disclose using glycerol as the feed. It would have been obvious to one of ordinary skill in the art to have substituted the substrates of Casida et al or CN ‘120 with the glycerol of Pressi et al with a reasonable expectation of success as both are disclosed as good selections for the feed. 
It is generally considered to be prima facie obvious to substitute components which are taught by the prior art to be well known and useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for substituting them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.  As shown by the recited teachings, instant claims are no more than the substituting conventional . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-12, 14-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,508,280 in view of Casida et al (6,689,357) and Pressi et al (US 20130022580).
An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Casida et al and Pressi et al.
The difference between the examined claims and the reference claims is that the examined claims are drawn to a method of producing a spray dried formulation comprising a gram-negative bacteria, and specifically the bacteria strain of NRRL No. B-50897 comprising the steps of spray drying a formulation at an inlet temperature of from 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 9, 15-17 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,334,855 in view of Casida et al (6,689,357). 
An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Casida et al.
The difference between the examined claims and the reference claims is that the examined claims are drawn to a method of producing a spray dried formulation comprising a gram-negative bacteria, and specifically the bacteria strain of NRRL No. B-dried biological control agent and a fungicide, a pesticide, an insecticide, or a herbicide, wherein said dried biological control agent is deposited as NRRL No. B-50897 and is a viable Pseudomonas chlororaphis strain. However, the examined claims would have been obvious over the reference claim in view of Casida et al because Casida et al teach spray drying the said bacteria at inlet temperatures of up to 200 ºC with a high content of live bacteria. Thus one of ordinary skill in the art is more than capable of and motivated to select the spray drying method of Casida et al with its disclosed advantages to create dried biological agents. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 9, 14-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,795,144 in view of Casida et al (6,689,357) and Pressi et al (US 20130022580).
An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Casida et al and Pressi et al.
5 CFU/gram to about 1012 CFU/gram for 61 days at 22 ºC. However, the examined claims would have been obvious over the reference claims in view of Casida et al and Pressi et al because Casida et al and Pressi et al teach spray drying the said bacteria or cell cultures. Casida et al teach spray drying a gram-negative bacteria formulation at temperatures of up to 200 ºC and wherein the feed may comprise substrate such as glucose and mannitol or glycerol.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 9, 14-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 9,675,081 in view of Casida et al (6,689,357). 
 rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Casida et al.
The difference between the examined claims and the reference claims is that the examined claims are drawn to a method of producing a spray dried formulation comprising a gram-negative bacteria, and specifically the bacteria strain of NRRL No. B-50897 comprising the steps of spray drying a formulation at an inlet temperature of from 170-200 ºC, whereas reference claims are drawn to a composition comprising a wettable powder, wherein said wettable powder comprises a biocontrol agent deposited as NRRL No. B-50897 present at about 105 CFU/gram to about 1012 CFU/gram.        However, the examined claims would have been obvious over the reference claims in view of Casida et al because Casida et al teach spray drying the said bacteria or cell cultures. Casida et al teach spray drying a gram-negative bacteria formulation at temperatures of up to 200 ºC and wherein the bacteria retain a high degree of their activity. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 9-12, 14-19 and 21 are rejected. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616